This case presented the same question decided at the last term, in the case of Nicholson and others against Leavitt and others, (a) and was disposed of in the same manner; the court holding that an assignment of his property, made by an insolvent debtor to a trustee, in trust for the payment of his debts, by which the trustee is authorized to sell the property, “either for cash or upon credit, as in his judgment may appear best, and most for the interest of the parties concerned,” is void as against creditors.
(a) 6 N. Y. 510; 10 id. 591;